Citation Nr: 1139806	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  06-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1942 to August 1944.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

In December 2008, the Board issued a decision which denied the appellant's claim herein.  Thereafter, the appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding this case for compliance with the Joint Motion.  Accordingly, the Board's December 2008 decision was vacated and the Board remanded the appellant's case in May 2010 for further evidentiary development.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Previously, based on the October 2009 Joint Motion, the Board remanded the appellant's case in May 2010 to obtain the Veteran's private medical records from the Immanuel Medical Center, the Immanuel Fontenelle Home, and the Select Specialty Hospital records, to include the complete records of the Veteran's terminal hospitalization.  Pursuant to the Board's May 2010 remand, in August 2010 letters, the RO requested these records from the respective facilities.  Subsequently, private treatment records dated from March 24, 2004 through May 14, 2004 were received from the Immanuel Medical Center.  Additionally, the appellant submitted private medical records from the Immanuel Fontenelle Home dated from April 21, 2004 to April 27, 2004, in response to the RO request in October 2010.

However, no records were obtained from the Select Specialty Hospital and the records pertaining to the Veteran's hospitalization from May 2004 to June 2004, are still missing in the claims file.  While the record contains a June 2004 consultation report by the Select Specialty Hospital, it is not clear whether such record is the entire record pertaining to the Veteran at this facility.  The medical evidence of record is dated from March 24, 2004, to May 14, 2004.  On the May 14, 2004 discharge summary from Immanuel Medical Center, it was noted that the Veteran was being transferred to skilled nursing to Select Specialty Hospital, and Ron Anderson, M.D., was to "take over as primary care."  The Veteran's death certificate on June [redacted], 2004 indicated that he died at Immanuel Medical Center.

The record reflects that no further action has been taken to obtain the missing records after the RO initially requested these records from the said facility in August 2010.  The Board's May 2010 remand specifically instructed that the RO, in case that the RO is unable to secure the records, notify the appellant and (a) identify of the specific records the RO is unable to obtain, (b) briefly explain the efforts that the RO made to obtain those records, and (c) describe any further action to be taken by the RO with respect to the claim.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, another remand is required so that the appellant can be given a proper notice of the unavailability of the Veteran's private treatment records pertaining to his terminal hospitalization.

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain all records from Select Specialty Hospital, Ron Anderson, M.D., and Immanuel Medical Center dated from May 2004 to June [redacted], 2004.  Once obtained, the records must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

2.  Thereafter, if and only if, the RO receives the requested records, to include the Veteran's terminal hospitalization records, the RO must obtain a VA medical opinion as to whether any of the Veteran's service-connected disabilities either caused or contributed substantially or materially to the cause of his death, taking into consideration the appellant's contention that the Veteran was unable to recover from open heart surgery because his service-connected disabilities prevented him from walking and therefore contributed to his death.  The claims file must be made available to and reviewed by the examiner in conjunction with the requested opinion.  After a review of the evidence of record, the examiner must render an opinion in accordance with the directives contained herein.  A complete rationale for all opinions must be provided.  If the examiner is unable to provide an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion cannot be reached without resorting to mere speculation.  The report prepared must be typed.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must readjudicate the appellant's claim on appeal.  If the benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the appellant, which must address all of the evidence of record since that issue was last adjudicated by the RO.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).  Expedited handling is required.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

